Citation Nr: 0602219	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from August 1960 to August 
1963, with subsequent service in the Naval Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.    


FINDING OF FACT

The veteran's active service from August 1960 to August 1963 
did not include service in the Republic of Vietnam; thus the 
veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that part of his active service in the 
Navy from August 1960 to August 1963 falls within the period 
of the Vietnam Era from February 1961 to May 1975.  Thus, he 
should be considered a wartime veteran for VA pension 
purposes. 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17 (2005).  

One prerequisite to entitlement is that the veteran must have 
active service during a recognized period of war.  38 C.F.R. 
§ 3.3(a)(3) (2005).  For veteran's who served on active duty 
in the Republic of Vietnam, recognized service during the 
Vietnam Era (War) extends from a period beginning on February 
28, 1961 and ending on May 7, 1975.  For veterans who did not 
service in the Republic of Vietnam, recognized service during 
the Vietnam Ear (War) extends from a period beginning on 
August 5, 1964 and ending on May 7, 1975.  38 C.F.R. § 3.2(f) 
(2005).  

Here, the veteran's DD 214 Form shows active service in the 
U. S. Navy from August 1960 to August 1963.  The RO verified 
the veteran's period of active service for this period with 
the National Personnel Records Center.  Moreover, the veteran 
does not contend that his active duty service extended past 
August 1963.  The veteran's DD Form 214 does not reflect any 
active service in the Republic of Vietnam, nor does the 
veteran assert such.  In order for the veteran's dates of 
active service to correspond to a period of war during the 
Vietnam Era, the veteran's active service would have to 
include service in the Republic of Vietnam.  This has not 
been shown.  Rather, the veteran's active service ended in 
August 1963, prior to the August 5, 1964 commencement date of 
the Vietnam wartime era for veteran's who did not service in 
the Republic of Vietnam.  As the veteran did not serve in 
Vietnam during his active service, the veteran's dates of 
active duty service from August 1960 to August 1963 do not 
correspond to any recognized period of war as defined by 38 
C.F.R. § 3.2.  

Therefore, as a matter of law and regulation, the veteran is 
not eligible to receive a VA nonservice-connected disability 
pension.  His appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

While the Board does not intent to disparage the veteran's 
honorable service to his country, the Board is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  See 38 U.S.C.A. § 
7104(c) (West 2002).  As there is no authorization under law 
and regulation to grant the benefit claimed by the veteran, 
the Board is forced to deny his claim.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


